Citation Nr: 1700239	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  15-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for seizures also claimed as altered consciousness to include passing out.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a heart disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1944 to November 1945; from July 1949 to June 1950; and from July 1950 to July 1955.  He also had service in the National Guard with periods of active duty training (ADT) and inactive duty training (IDT).  

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for seizures, anxiety, depression, PTSD, and a heart condition.  

The United States Court of Appeals for Veterans Claims has held that claims of service connection for one psychiatric disorder encompass claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as shown on the title page.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's seizures or altered consciousness, to include passing out, had its onset during military or is otherwise related to such service. 

2.  There is no objective showing or diagnosis of a psychiatric disability at any time during the rating period on appeal.

CONCLUSIONS OF LAW

1.  The criteria for service connection for seizures also claimed as altered consciousness to include passing out have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The VA's duty to notify was satisfied through a letter dated in June 2011, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in May 20103 for his claim of service connection for a psychiatric disability.  The examination is adequate for the purposes of the service connection claim adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that a VA examination was not provided in conjunction with the Veteran's service connection claim for seizures also claimed as altered consciousness to include passing out, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c)(4) (2016). VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting that the Veteran's seizure disability or altered consciousness is related to military service.  As such, there is no duty to afford an examination in this case.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Seizure Disability

The Veteran asserts that his seizure disability claimed as altered consciousness is due to military service.

Service treatment records are negative for treatment for or a diagnosis of seizures or a condition manifested by altered consciousness.  

Post-service private treatment records dated in February 2008 reveal treatment for and a diagnosis of altered consciousness.  The records indicate that the Veteran likely suffered a seizure.  However, the treating physician reported that the etiology of the condition was unknown. 

After a review of the evidence, the Board finds that service connection for a seizure disability claimed as altered consciousness is not warranted.  In this regard, the Veteran's service treatment records do not indicate a diagnosis of the condition.  Post-service medical records demonstrate a diagnosis of altered consciousness and reports that the Veteran may have had a seizure.  However, there is no medical indication that the condition is the result of active military service.  Indeed, the record is negative for competent medical evidence of a link between the Veteran's seizures or altered consciousness and any incident of active duty service.  Notably, the private physicians determined that the etiology of the condition was unknown.  

Again, the Veteran asserts that his seizures claimed as altered consciousness is due to military service.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. dizziness and fatigue.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the question of whether the claimed condition is related to military service is a complex medical matter as to an internal process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Thus, the Board finds that the Veteran's own opinion of etiology lacks probative value.  Moreover, his bare assertion alone is not sufficient to trigger the duty to obtain a medical opinion.  Indeed, he has submitted no treatise or medical evidence tending to suggest that a relationship might exist between seizures claimed as altered consciousness and any incident of his service.

In sum, there is no medical evidence tending to suggest that the appellant's seizures claimed as altered consciousness is related to service.  The Veteran's contentions, while considered, are not deemed competent.  As such, service connection is not warranted. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for seizures also claimed as altered consciousness to include passing out, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II.  Psychiatric Disability

The Veteran asserts that service connection is warranted for a psychiatric disability.  

Service treatment records are negative for treatment for or a diagnosis of a psychiatric disability.  

Post-service private medical records report small mental status changes; however, the records do not suggest that the appellant has been diagnosed with a psychiatric disability. 

The Veteran underwent a VA examination in May 2013.  The claims file was not available for review at the time of the examination.  The examiner determined that the appellant did not have PTSD or any other mental health condition.  It was noted that subjectively, the Veteran did not endorse having a metal health disorder.  Following review of the claims file, an addendum opinion was obtained in June 2013.  The examiner indicated that that changes were not required to the May 2013 examination after a review of the claims file.

Based on the evidence, the Board finds that service connection for a psychiatric disability is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of psychiatric disability, or demonstrate that a psychiatric disorder has existed at any time since the filing of the claim.  Notably, there was no finding of such a disability at the time of the May 2013 examiner.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a psychiatric disability have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a psychiatric disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER


Entitlement to service connection for seizures also claimed as altered consciousness to include passing out is denied.

Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD) is denied. 


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the Veteran's claim of service connection for a heart disability.

The Veteran asserts that his heart disability is due to military service, to include exposure to Agent Orange.

A review of the appellant's military personnel record demonstrates that in February 1966, the Veteran received a temporary duty order for travel to Vietnam.  As the evidence suggests that the Veteran had service in Vietnam, exposure to Agent Orange is conceded.

The Veteran was provided a VA ischemic heart disease examination in May 2013.  The examiner determined that the Veteran did not have a diagnosis of ischemic heart disease.  However, it was noted that the appellant had been diagnosed with Takotsubo cardiomyopathy, a nonischemic cardiomyopathy, which had apparently resolved.  Further, the Veteran had a history of arrhythmia, with pacemaker ICD.  The examiner determined that the Veteran's cardiac conditions were not considered ischemic heart disease.

The Board finds that the May 2013 VA examination is inadequate to determine the claim of service connection for a heart disability.  In this regard, the examiner determined that the appellant's cardiac conditions were not ischemic heart disease.  However, he failed to provide an opinion as to whether the diagnosed heart conditions were related to military service.  On remand, an addendum opinion must be obtained regarding the etiology of all diagnosed heart disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who provide the May 2013 VA ischemic heart disease examination, or anther appropriate examiner if he is unavailable, to obtain an addendum opinion regarding the etiology of the Veteran's heart disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the addendum opinion.  An additional examination may be provided if deemed necessary.

The examiner is to identify all heart disabilities diagnosed at any time during the pendency of the claim.  Thereafter, for any diagnosed heart disability, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any diagnosed heart disability is related to military service, to include due to Agent Orange exposure.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


